Citation Nr: 1743639	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  06-14 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hysterectomy, to include as secondary to service-connected panic disorder with agoraphobia, chronic depression, simple phobia, and generalized anxiety disorder.

2.  Entitlement to service connection for a temporomandibular joint (TMJ) disorder, to include as secondary to service-connected panic disorder with agoraphobia, chronic depression, simple phobia, and generalized anxiety disorder; subluxation of the left shoulder; low back strain; compartment syndrome of the right leg; compartment syndrome of the left leg; left shoulder scar, status post acromioplasty and rotator cuff repair; and/or claimed headache disorder.

3.  Entitlement to service connection for a headache disorder, to include as secondary to service-connected panic disorder with agoraphobia, chronic depression, simple phobia, and generalized anxiety disorder; subluxation of the left shoulder; low back strain; compartment syndrome of the right leg; compartment syndrome of the left leg; left shoulder scar, status post acromioplasty and rotator cuff repair; and/or claimed TMJ disorder.
4.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected panic disorder with agoraphobia, chronic depression, simple phobia, and generalized anxiety disorder; subluxation of the left shoulder; low back strain; compartment syndrome of the right leg; compartment syndrome of the left leg; and/or left shoulder scar, status post acromioplasty and rotator cuff repair.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from April 1980 to March 1985, and from May 1990 to December 1996.  She also had Reserve component service until separation in September 2003; at reserve component separation, she was credited with more than 20 total years of reserve and active service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO in St. Petersburg, Florida certified the case to the Board on appeal.

In an October 2013 decision, the Board reopened the Veteran's service connection claims for a TMJ disorder, migraine headaches, and a right shoulder disorder.  The Board then remanded these issues, in addition to her service connection claim for a hysterectomy, to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The April 2004 rating decision denied the Veteran's service connection claim for a hysterectomy; and declined to reopen her previously denied service connection claims for a TMJ disorder of the right side, headaches, and a right shoulder disorder.  The Veteran filed a timely notice of disagreement in June 2004, and the RO issued a statement of the case (SOC) in April 2006.  The Veteran then submitted a timely substantive appeal for all four issues in May 2006.  In December 2007, the Veteran requested an update on her claims, but she was advised that no timely substantive appeal had been submitted in response to the April 2006 SOC.  Her status request was processed as a request to reopen, the claims were denied in an April 2008 rating decision.  The Veteran did not disagree with the April 2008 rating decision.  However, in March 2011, the St. Petersburg, Florida, RO notified the Veteran that a May 2006 substantive appeal had been located, and advised her that the appeal perfected in May 2006 was being considered.  In December 2011, a supplemental statement of the case (SSOC) regarding the four appeals addressed in the May 2006 substantive appeal was issued; an updated SSOC was issued in June 2013.

The Board notes that the Veteran has requested that her case be advanced on the docket as a result of the significant delay caused by the administrative error discussed above.  See September 2011 Motion to Advance on the Docket.  Appeals must be considered in docket order, but may be advanced if sufficient cause is shown.  38 U.S.C.A. § 7107(a); 38 C.F.R. § 20.900(c) (2016).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in significant delay in docketing the case.  An appeal may also be advanced if the case involves interpretation of a question of law of widespread application affecting other claims.  The Board finds that there sufficient cause in this case, due to the administrative error resulting in significant delay, to grant the Veteran's motion to advance the case on the docket.  This appeal has therefore been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a headache disorder, a TMJ disorder, and a right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's hysterectomy is attributable to her service-connected panic disorder with agoraphobia, chronic depression, simple phobia, and generalized anxiety disorder.


CONCLUSION OF LAW

The Veteran's hysterectomy is proximately due to, or the result of, her service-connected panic disorder with agoraphobia, chronic depression, simple phobia, and generalized anxiety disorder.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).

The Veteran contends that the symptoms of her service-connected panic disorder with agoraphobia, chronic depression, simple phobia, and generalized anxiety disorder prevented her from following up on an abnormal pap smear result in 1996.  As a result, the Veteran developed cervical cancer and required a hysterectomy in 2002.

The service treatment records (STRs) show that in September 1993, the Veteran complained of a low back injury and was assessed to have low back strain.  She was also noted to have recurrent problems with left shoulder dislocation that began in 1981.  See February 1991 STR.  In February 1996, the Veteran was described as very apprehensive during range of motion testing related to a complaint of right shoulder pain.  On June 14, 1996, the Veteran reported 2 to 3 episodes of a sudden onset of palpitations, shortness of breath, lightheadedness, tingling in her arms and legs, and feeling as though something bad was going to happen.  The Veteran's husband reported that she had been stressed lately.  The assessment/diagnosis was probable panic disorder, and the Veteran was referred to the mental health clinic.  A mental health clinic record from the same day noted that the Veteran had recurrent attacks of anxiety and a fear that something was wrong with her.  The Veteran reported that these unexpected attacks of anxiety had been recurrent since 1985.  She was given an Axis I diagnosis of panic disorder with agoraphobia.  In July 1996, the Veteran received behavioral health treatment for panic disorder.  The treatment plans from these records indicated that the Veteran would complete a homework assignment that consisted of reading and practicing breathing exercises, but no treatment with medication was indicated.  The STRs reflect that the Veteran continued to receive treatment for panic disorder in September, October, and November of 1996.

A subsequent September 18, 1996 STR noted that based on the cervical cytologic material from the Veteran's pap smear, the microscopic diagnosis was cervical squamous cells of undetermined significance; parakeratosis.  Atypical Squamous Cells of Undetermined Significance (ASCUS) was written on the report; and a handwritten note indicated that an endometrial biopsy (EMB) was needed.  On September 27, 1996, an STR stated that the Veteran's pap smear results were not within normal limits.  The record noted that the Veteran was called and left a message to call clinic.  The record indicated that an EMB should be considered.  On November 19, 1996 a Request for Administration of Anesthesia and for Performance of Operations and Other Procedures reflected that a colposcopy and biopsy was planned.  However, a subsequent initial dysplasia clinic evaluation from November 19, 1996 stated that a colposcopy was not performed as result of the Veteran's anxiety.  Instead, a pap smear was conducted.  The record noted that they would follow-up pending the results of the test.  However, the record also indicated that if the Veteran had ASCUS, she would need a colposcopy.  A subsequent January 1997 service examination noted that a pap smear from November 1996 was within normal limits.

In March 2001, an STR stated that the Veteran was unable to proceed with a planned EMB due to a panic attack.  Later in April 2001, the Veteran received a referral for anxiety/panic disorder.  In May 2001, a gynecology-related STR observed that the Veteran complained of panic disorder and was very troubled about having an examination.  Towards the end of May 2001, a physician's discharge summary stated that the Veteran had a slight weight gain after starting to take Paxil for her anxiety.  The record summarized that the Veteran had an approximate one year history of intermenstrual bleeding that began in July 2000.  The record also stated that the Veteran's history was significant for an abnormal pap smear result from 1996.  

The Veteran reported that she had not followed up on the 1996 pap smear as directed, and she had not received a pap smear since that time.  She had presented the gynecology clinic on April 17, 2001 for evaluation of the bleeding, and an EMB was performed with fragments of high grade dysplastic squamous epithelium, benign endocervical glands, stroma with squamous metaplasia, and insufficient endometrial tissue for evaluation.  She returned on April 30, 2001 for a colposcopy that revealed acetowhite epithelium, and a pap smear that showed high grade squamous intraepithelial lesion (HGSIL).  An endocervical curettage (ECC) showed detached epithelial fragments of low and high grade epithelium.  In addition, the biopsy revealed low-grade squamous intraepithelial lesion (LGSIL), while the EMB showed insufficient endometrial tissue.

In November 2001, an STR stated that the Veteran's past medical history was significant for anxiety and depression.  She treated these issues with daily use of Prozac and Ativan.  In December 2001 a physician's discharge summary reported that the Veteran was admitted with a diagnosis of HGSIL status post cold knife conization (CKC).  The record stated that the Veteran had returned for a follow-up of a CKC performed on May 24, 2001.  Pathology returned results of severe dysplasia, with less than 1 millimeter margin, transformation zone with severe dysplasia/carcinoma in situ, high grade squamous intraepithelial lesion involving epithelium and end cervical glands, ECC, HGSIL.  In addition, the Veteran's most recent pap smear from September 1, 2001 showed ECC of HGSIL and pap ASCUS. During the December 2001 admission, the Veteran underwent CKC/ECC.

In January 2002, an STR reported that the Veteran was admitted from January 22, 2002 to January 25, 2002 with a primary admission diagnosis of 1B1 cervical cancer.  The record noted that the Veteran had a radical hysterectomy and oophoropexy performed for the stated 1B1 cervical cancer.
Following the hysterectomy, an October 2002 STR noted that the Veteran's past medical history included panic attacks in 1995.  In a subsequent December 2002 Reserve Component Health Risk Assessment, the Veteran's listed her abnormal pap smear from 1996 in response to a prompt regarding whether she had suffered from any injury or illness while on active duty for which she did not seek medical care.

In a June 2004 letter, J.J., LPC/RN, noted that the Veteran began treatment at the Anxiety/Phobia Clinic of San Antonio after she was faced with life-saving major surgery in 2000.  She presented in April 2001 complaining of anxiety and panic attacks that were accompanied with a history of phobias while driving.  J.J. noted that after the Veteran sustained a low back injury in 1992, she developed a medical phobia towards all doctors and dentists.  She also developed fears of any normal bodily functions, i.e., swallowing and changing positions, due to a fear of dislocations of the joints throughout her body.  These symptoms resulted in even more profound panic and anxiety, culminating in a state of depression with feelings of shame and suicide.  At the time of the letter, J.J. reported that the Veteran was making healthy choices and living a normal life without phobias and anxiety.  J.J. observed that the Veteran had been able to have a successful surgery and finish extensive dental treatment.  During a March 2004 VA examination related to TMJ, the examiner also noted that the Veteran had undergone extensive dental care including crowns on nine molars, two root canals, and two dental implants.  The Veteran reported that she initially required intravenous sedation to undergo dental care as a result of her anxiety disorder, but she was now able to use nitrous oxide sedation.

The record contains different medical opinions regarding whether the Veteran's hysterectomy was caused by her service-connected psychiatric disability.  
The Veteran underwent a VA examination in connection with her claim in January 2016, and the examiner noted a diagnosis of status post hysterectomy for cervical cancer.  The examiner determined that there were insufficient records to support or dispute the Veteran's claim.  The examiner noted that she attempted to contact the Veteran to fill in the gaps from her documented medical history, but she was unable to connect with her.  The examiner noted that the ASCUS result from the 1996 pap smear and the records indicating that the Veteran was unable to tolerate an in-office colposcopy.  However, the examiner stated that it was unclear whether the Veteran received any gynecological care between 1996 and 2001 when she underwent the CKC.  As the examiner did not provide a negative or positive nexus opinion, the Board finds that her statement does not provide any probative weight for or against the Veteran's claim.

In a July 2004 letter, Dr. S., an assistant chief in the Division of Gynecology Oncology, noted that the Veteran was receiving her cervical care from the Division.  After reviewing her case, Dr. S. found that the Veteran did have a predisposing history of abnormal pap smear surveillance as a result of her cytological diagnosis of ACUS in September 1996.  He also highlighted the fact that her attempt to further delineate this abnormality via a colposcopic examination was aborted due to her psychiatric disorder.  Consequently, it could be inferred that if she had been able to undergo the colposcopic examination, she may have avoided her subsequent cervical cancer.  

Dr. S. explained that it was well proven that the interruption of cervical dysplasia was a preventative for a possible cervical malignancy.  In addition, the cytological diagnosis of ASCUS could be considered as an indication for a screen for a pre-invasive condition.  Dr. S. also found it notable that just as the Veteran had been unable to obtain the standard surveillance and evaluation as a result of her panic and anxiety disorder in 1996, she recently required extraordinary efforts to overcome her anxiety disorder in order to receive definitive and surgical treatment.  Consequently, Dr. S. reasoned that there may be validity in the Veteran's assertion that her eventual surgical procedure of a radical hysterectomy may have been avoided if she had been able to undergo the standard surveillance and treatment for a pre-invasive condition of her cervix.

The Board also requested an expert medical opinion through the Veteran Health Administration (VHA) in February 2017.  In May 2017, the requested opinion was provided by Dr. R., Chief of Gynecology.  Dr. R. addressed the Veteran's September 1996 result of ASCUS from the cervical screening with a pap smear.  He stated that by definition, the cells display abnormalities that are more marked than simple reactive changes, but they do not display a squamous intraepithelial lesion (SIL).  Dr. R. explained that while these cells differed from normal cells, they did not meet the criteria for a premalignant disease.  Dr. R. additionally observed that only a pap smear was performed in November 1996 as the Veteran had been unable to tolerate the colposcopy due to an anxiety attack.  According to Dr. R., a colposcopy was required for the reasonable medical management of the ASCUS pap smear result noted in September 1996.  Dr. R. further explained that close surveillance is typically recommended under the circumstances present in 1996, and the Veteran could have been cleared of her abnormal pap smear diagnosis after having three consecutively normal pap smears.  However, the Veteran reportedly did not follow up as recommended secondary to her anxiety disorder.

According to Dr. R. a large study of approximately one million pap smears performed at the Kaiser Permanente Medical program revealed that an ASCUS pap smear is associated with a 0.18 percent chance that there was an existing cervical cancer.  In addition, it carries a 0.12 percent chance of developing cervical cancer over the next five years.  ASCUS pap smears also have a 6.9 percent incidence of moderate cervical dysplasia and a 2.6 percent incidence of severe cervical dysplasia, diagnoses which were premalignant conditions.  Dr. R. consequently stated that it was very unlikely that the Veteran had invasive cervical cancer at the time of the pap smear in 1996 as the risk of invasive cervical cancer in women with ASCUS pap smears was very low.  However, Dr. R. acknowledged that it was possible that this cancer was present; and there was a reasonable chance that she did have a premalignant lesion on her cervix at that time that needed to be treated.  Dr. R. highlighted the fact that pap smear screening and the management of premalignant disease was the standard of care in the prevention of cervical cancer.  If the Veteran's anxiety disorder actually prevented her from obtaining the appropriate follow-up pap smear screening, then the anxiety disorder may have impacted her ability to be appropriately screened and have the premalignant disease identified and treated to prevent cervical cancer from developing.

The Board notes the opinions from Dr. S. and Dr. R. have slightly diminished probative value as they used speculative language in their conclusions regarding whether the Veteran's hysterectomy was caused by her psychiatric disability.  Nevertheless, after considering the opinions as a whole and in the context of the record, the Board finds that their conclusions provide probative value because they address the medical issues in this case and were based on an analysis of the evidence and current medical understanding.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (providing that an examination is not rendered inadequate where the rationale provided by an examiner did not explicitly lay out the examiner's journey from facts to a conclusion,"); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (stating that medical reports must be read as a whole in the context of the evidence of record).  In addition, they are consistent with the remaining evidence of record.

Both doctors explained that follow-up procedures and surveillance after an ASCUS pap smear result could help prevent the cervical malignancy that led to the Veteran's hysterectomy, and that the colposcopy procedure was the standard of care.  Although Dr. R. indicated that the Veteran's ASCUS result could have been cleared with three normal pap smears, and the January 1997 service examination stated that the Veteran's November 1996 pap smear was normal, the record does not reflect that the Veteran underwent any additional pap smears after the November 1996 visit when she discontinued the colposcopy.  The Board finds it notable that no more recent pap smear result was referenced in the January 1997 service examination than the one from November 1996.  The Veteran has also been consistent in denying that she followed up as directed on the abnormal results from 1996.  Thus, it does not appear that she received the standard surveillance and treatment for a pre-invasive condition of the cervix.  In addition, Dr. R. acknowledged that there was a low likelihood that invasive cervical cancer was present in 1996, but he still found that there was a reasonable possibility that the Veteran required treatment for a premalignant lesion on her cervix.

In light of the above evidence, the Board finds that the Veteran's contention that her psychiatric disorder prevented her from obtaining follow-up treatment related to her September 1996 ASCUS test result is consistent with the reports from the STRs at that time; the report from Dr. S. regarding the obstacles that were present in providing her with cervical care; and J.J.'s description of the history and nature of the Veteran's psychiatric symptoms.  As such, the weight of the evidence supports finding that the Veteran's psychiatric disorder rendered her unable to seek treatment associated with her ASCUS test result.  The opinions from Dr. S. and Dr. R. also reflect that it is reasonable to conclude that the Veteran's abstention from standard medical care related her ASCUS test result led to the cervical malignancy that necessitated her hysterectomy.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's hysterectomy was due to, or the result of, her service-connected panic disorder with agoraphobia, chronic depression, simple phobia, and generalized anxiety disorder.  Therefore, secondary service connection is granted.  See 38 C.F.R. § 3.310.  As the record supports a grant of secondary service connection, the Board need not address any other theory of entitlement advanced.


ORDER

Entitlement to service connection for a hysterectomy, secondary to service-connected panic disorder with agoraphobia, chronic depression, simple phobia, and generalized anxiety disorder, is granted.


REMAND

Regarding the Veteran's service connection claims for a TMJ disorder, headache disorder, and right shoulder disorder, the Board finds that a remand is required to obtain adequate VA medical opinions that comply with the instructions of the October 2013 remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The October 2013 remand requested that the Veteran be afforded a VA examination related to her claimed TMJ disorder, and instructed the examiner to address both direct and secondary service connection in the opinion.  In conjunction with a January 2016 VA examination, the examiner noted that the Veteran previously received diagnoses of TMJ stiffness (TMJ disorder unspecific), bilateral TMJ capsulitis/synovitis, and bilateral TMJ degenerative joint disease during the appeal period.  Although the examiner did not find evidence of a TMJ disorder during the examination, the Board notes that entitlement to service connection can be granted if the Veteran suffers from a disability at any point during the claims or appeals period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The examiner gave a negative nexus opinion on direct service connection.  While the examiner noted there was no evidence in the Veteran's military medical or dental history of any trauma or surgery involving her face or jaw, he did not explain the significance of this fact.  

The examiner also partly based the opinion on the Veteran's report that her headaches and submandibular jaw pain began prior to entering the military.  However, as no TMJ or headache disorder was noted in the Veteran's October 1979 enlistment examination, the presumption of soundness applies.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In order to rebut the presumption of soundness, it must be shown with clear and unmistakable evidence that a disorder preexisted service and that the disorder was not aggravated by service.  Id.  Consequently, the medical opinion on remand must clarify whether a TMJ disorder was present before service, and if so, whether there is sufficient evidence to rebut the presumption of soundness.  The examiner additionally determined that there was no causal relationship between migraine headaches and the TMJ disorders, but did not provide the requested opinion as to whether the Veteran's TMJ disorder was secondary to a service-connected disability.  Moreover, the opinion regarding the claimed migraine headaches does not discuss whether the headaches aggravated the Veteran's TMJ disorder.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The October 2013 remand instructions also noted that the AOJ should obtain a VA examination and medical opinion concerning whether any diagnosed headache disorder was directly related to service or secondary to any service-connected disability.  A responsive VA examination was conducted in January 2016, and the examiner stated that the Veteran had a history of a migraine headache, with no current objective evidence of migraine.  Nevertheless, the examiner acknowledged that the Veteran received a diagnosis of migraine headaches at different points during the appeal period.  See McClain, 21 Vet. App. at 321.  The examiner found that the Veteran's headache disorder was not secondary to, or aggravated by, any of the Veteran's service-connected disabilities; to include her left shoulder status post acromioplasty and rotator cuff repair associated with subluxation, low back strain, panic disorder; as well as her claimed TMJ disorder.  However, the examiner's rationale was limited to an explanation regarding why the disorders could not be causally related.  The Board therefore finds that this opinion does not adequately address the aggravation prong of secondary service connection.  See El-Amin, 26 Vet. App. at 140-41.  In addition, the examiner did not address the Veteran's service-connected left and right leg compartment syndrome; or her left shoulder scar, status post acromioplasty and rotator cuff repair.

In addition, the October 2013 Board remand instructed the AOJ to schedule the Veteran for a VA examination and obtain a medical opinion on direct and secondary service connection for the Veteran's claimed right shoulder disorder.  The Veteran underwent a VA examination related to her right shoulder in January 2016, and the examiner determined that it was less likely than not that the diagnosed mild osteoarthritis of the right acromioclavicular joint was directly related to service; or secondary to, or aggravated by, any service-connected disability.  Similar to the opinion for the claimed headache disorder, although the examiner referenced both the causation and aggravation prong of secondary service connection in the opinion, the rationale only explained why the Veteran's right shoulder disorder cannot be causally related to her service-connected left shoulder disability, low back strain, and panic disorder.  Thus, the Board finds that an opinion addressing the aggravation aspect of secondary service connection is still needed.  See El-Amin, 26. Vet. App. at 140-41.  The examiner also failed to address the Veteran's service-connected left and right leg compartment syndrome; or her left shoulder scar, status post acromioplasty and rotator cuff repair.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her right shoulder disorder, headache disorder, and TMJ disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Salem VA Medical Center, dated since January 2016.

2.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's TMJ disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should identify any TMJ disorder that has been present during the appeal period (since October 2003).

For each identified disorder, the examiner should provide an opinion on the following questions:

(a) Is there clear and unmistakable (undebatable) evidence that the disorder existed prior to the Veteran's active duty service?

(b) If the answer to question (a) above is yes, is there clear and unmistakable (undebatable) evidence that the preexisting disorder did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active service?

(c) If the answer to question (a) above is no, is it at least as likely as not (a 50 percent or greater probability) that the disorder manifested during active service or is otherwise related to an event, injury, or disease incurred during active service?

(d) Is it at least as likely as not (a 50 percent or greater probability) that the disorder was caused by any of the Veteran's service-connected disabilities?

(e) Is it at least as likely as not (a 50 percent or greater probability) that the disorder was aggravated by any of the Veteran's service-connected disabilities?
The examiner is advised that the Veteran is currently service connection for the following disabilities:  (1) panic disorder with agoraphobia, chronic depression, simple phobia, and generalized anxiety disorder; (2) subluxation of the left shoulder; (3) low back strain; (4) compartment syndrome of the right leg; (5) compartment syndrome of the left leg; and (6) left shoulder scar, status post acromioplasty and rotator cuff repair.  The examiner should also address any service-connected headache disorders.

3.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's headache disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should identify any headache disorder that has been present during the appeal period (since October 2003).

For each identified disorder, the examiner should opine as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by any of the following service-connected disabilities:  (1) the Veteran's compartment syndrome of the right leg; (2) compartment syndrome of the left leg; and/or (3) left shoulder scar, status post acromioplasty and rotator cuff repair.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was aggravated by any of the following service-connected disabilities:  (1) panic disorder with agoraphobia, chronic depression, simple phobia, and generalized anxiety disorder; (2) subluxation of the left shoulder; (3) low back strain; (4) compartment syndrome of the right leg; (5) compartment syndrome of the left leg; and/or (6) the examiner should also address any service-connected TMJ disorders.

4.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's right shoulder disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should identify any right shoulder disorder that has been present during the appeal period (since October 2003).  For each identified disorder, the examiner should opine as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by any of the following service-connected disabilities:  (1) the Veteran's compartment syndrome of the right leg; (2) compartment syndrome of the left leg; and/or (3) left shoulder scar, status post acromioplasty and rotator cuff repair.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was aggravated by any of the following service-connected disabilities:  (1) panic disorder with agoraphobia, chronic depression, simple phobia, and generalized anxiety disorder; (2) subluxation of the left shoulder; (3) low back strain; (4) compartment syndrome of the right leg; (5) compartment syndrome of the left leg; and/or (6) the examiner should also address any service-connected TMJ disorders.

5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


